CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated July 26, 2010 on Dreyfus Emerging Markets Fund for the fiscal year ended May 31, 2010 which is incorporated by reference in this Registration Statement (Form N-1A No. 33-58248 and 811-7502) of Dreyfus International Funds, Inc. ERNST & YOUNG LLP New York, New York September 24, 2010
